

Exhibit 10.25


 
FOURTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT


FOURTH AMENDMENT CONSENT TO CREDIT AGREEMENT (this "Agreement"), dated as of
December 1, 2008, among NOVAMED, INC., a Delaware corporation (“Borrower”),
NATIONAL CITY BANK (“Agent”) and the Lenders signatory hereto. Terms not defined
herein have the meanings given to them in the Credit Agreement (as hereinafter
defined).
 
BACKGROUND
 
A. Borrower, the Lenders signatory thereto and Agent are party to that certain
Sixth Amended and Restated Credit Agreement dated as of February 7, 2007 (as
amended by that certain First Amendment to Credit Agreement and Consent to
Acquisition dated as of May 31, 2007, that certain Second Amendement to Credit
Agreement dated as of June 20, 2007 and that certain Third Amendment and Consent
to Credit Agreement dated as of December 13, 2007, the "Credit Agreement").
 
B. Borrower has requested that Agent and Lenders amend the Credit Agreement and
consent to the assumption of certain debt related to the acquisition by Borrower
or a Wholly-Owned Subsidiary of Borrower of one or more ambulatory surgery
centers (“Debt Assumption”) which assumption of debt requires the consent of the
Required Lenders.
 
C. Agent and Lenders are willing to enter into this Agreement to consent to the
Debt Assumption and amend the Credit Agreement upon the terms and conditions set
forth below.  
 
NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Consent. Borrower hereby represents and warrants that after giving effect to
the Debt Assumption and related acquisitions on a pro forma basis it will be in
compliance with all financial covenants under the Credit Agreement. Based upon
such representations and warranties, the Agent and the Lenders hereby consent to
the Debt Assumption by Borrower or a Wholly-Owned Subsidiary of Borrower for an
amount not to exceed $6,000,000.
 
2. Amendments to Credit Agreement.
 
(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition thereto:
 
"Acquired Surgery Centers" means surgery centers acquired by Borrower or a
Wholly-Owned Subsidiary of Borrower after the Effective Date that have debt
outstanding that will be assumed by Borrower or a Wholly-Owned Subsidiary of
Borrower.
 
 “Fourth Amendment” means that certain Fourth Amendment and Consent to Credit
Agreement dated as of December 1, 2008 among Borrower, Agent and Required
Lenders.
 
(b) Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of "Total Funded Debt" therein and replacing it with the
following new definition of "Total Funded Debt":
 

--------------------------------------------------------------------------------


 
“Total Funded Debt" of any Person means all Indebtedness of such Person except
Indebtedness specified in clause (g) of the definition of Indebtedness;
provided, with respect to Indebtedness of NovaMed of New Albany and NovaMed of
Altamonte Springs permitted to be outstanding under Section 7.2.2(q) and Section
7.2.2(v) hereof, that amount of such Indebtedness of NovaMed of New Albany and
NovaMed of Altamonte Springs guaranteed by a Person or Persons other than a
Credit Party, ASC Subsidiary, Minority ASC Entity or Affiliate of a Credit
Party, ASC Subsidiary or Minority ASC Entity shall be excluded for purposes of
calculating this definition and provided, further, the amount of outstanding
Indebtedness of Surgery Center of Kalamazoo and Acquired Surgery Centers
included in the calculation of this definition shall equal the principal amount
of such Indebtedness multiplied by that percentage of the outstanding equity of
Surgery Center of Kalamazoo and Acquired Surgery Centers owned by the Borrower
or any Wholly-Owned Subsidiary.
 
(c) Section 7.2.2 of the Credit Agreement is hereby amended by adding the
following new clauses (x) and (y) thereto:
 
"(x) Indebtedness of Acquired Surgery Centers in an amount not to exceed
$6,000,000; and
 
(y) Indebtedness of Borrower consisting of a guarantee of the Indebtedness of
Acquired Surgery Centers permitted under clause (x) of this Section 7.2.2.
provided that such guarantee is limited to a pro rata portion of such
Indebtedness equal to Borrower’s owned pro rata portion of the outstanding
equity interests of Acquired Surgery Centers."
 
(d) Section 7.2.3 of the Credit Agreement is hereby amended by deleting clause
(m) thereof and replacing it with the following new clause (m):
 
"(m) Liens on the assets of NovaMed of New Albany, Surgery Center of Kalamazoo,
NovaMed of Altamonte Springs and Acquired Surgery Centers securing the
Indebtedness permitted by clause (q), (s), (v) and (x) of Section 7.2.2.,
respectively."
 
3. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower represents and warrants to Agent and the Lenders that
the execution, delivery and performance by Borrower of this Agreement is within
its corporate powers, as applicable, has been duly authorized by all necessary
corporate action and does not and will not violate or conflict with any
provision of law applicable to Borrower, the Certificate of Incorporation or
Bylaws or other organizational document of Borrower, or any order, judgment or
decree of any court or other agency of government or any contractual obligation
binding upon Borrower; and the Credit Agreement as amended as of the date hereof
is the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and the effects of general principles of equity. Borrower hereby
further represents and warrants that, as of the Effective Date, the Borrower and
its Subsidiaries are Solvent on a consolidated basis and the Borrower
acknowledges that its warranties and representations contained in the Credit
Agreement and the other Loan Documents, are true and correct in all material
respects both before and after the Effective Date (both before and after giving
effect to the transactions contemplated hereby) with the same effect as though
made on such date (except to the extent stated to relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date).
 
2

--------------------------------------------------------------------------------


 
4. Conditions. The effectiveness of the consent and amendments stated in this
Agreement is subject to each of the following conditions precedent (the date of
consummation of which shall be the "Effective Date"):
 
(A) Agreement. Agent shall have received counterparts of this Agreement duly
executed by Borrower, Agent and the Required Lenders.
 
(B) No Default. After giving effect to this Agreement, and the waivers contained
herein no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.
 
(C) Warranties and Representations. The warranties and representations of the
Loan Parties contained in this Agreement, the Credit Agreement and the other
Loan Documents, shall each be true and correct in all material respects as of
the effective date hereof, with the same effect as though made on such date
(except to the extent stated to relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).
 
(D) Payment of Expenses. Borrower shall have paid all reasonable out of pocket
expenses (including reasonable attorney’s fees) of Agent in connection this
Agreement.
 
(E) Additional Deliveries. Borrower and the other Loan Parties shall have
executed and delivered such additional certificates, documents, amendments to
other Loan Documents and financing statements as Agent may require in connection
with the transactions contemplated by this Agreement.
 
5. Miscellaneous.
 
(A) Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.
 
(B) Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflict of laws principles.
 
(C) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of an executed signature page to this Agreement by telecopy shall be deemed to
constitute delivery of an originally executed signature page hereto.
 
(D) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
(E) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.
 
(F) Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Credit Agreement. The parties hereto expressly do not intend
to extinguish the Credit Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Credit Agreement,
which is evidenced by the Notes and secured by the Collateral. The Credit
Agreement as amended hereby and each of the other Loan Documents remains in full
force and effect.
 
 
 [Signature Pages Follow]
 
3

--------------------------------------------------------------------------------


Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first above written.
 

        NOVAMED, INC.  
   
   
    By:   /s/ Scott T. Macomber   Name:  Scott T. Macomber   Title:  EVP and CFO

 
 




--------------------------------------------------------------------------------


 

 
NATIONAL CITY BANK,
Individually as a Lender, as Letter of Credit
Issuer and as Agent


By /s/ James M. Kershner
Title:  Vice President
 
BANK OF AMERICA, N.A. as successor by merger 
to LASALLE BANK NATIONAL ASSOCIATION 
Individually as a Lender


By /s/ Sophia Taylor
Title:  Senior Vice President
 
THE NORTHERN TRUST COMPANY 
Individually as a Lender


By /s/ Michael A. Nitekman 
Title:  Second Vice President


ASSOCIATED BANK, N.A.
Individually as a Lender


By /s/ Viktor Gottlieb
Title:  AVP


RBS CITIZENS, N.A.
Individually as a Lender


By /s/ Richard H. Ault
Title:  Vice President


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Individually as a Lender


By /s/ Carlos R. Cardenas
Title:  Senior Vice President


BMO CAPITAL MARKETS FINANCING, INC.
Individually as a Lender


By /s/ Michael D. Pincus
Title:  Managing Director

 

--------------------------------------------------------------------------------

